       Case 1:20-cr-00452-VM Document 18 Filed 09/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                  9/11/2020
---------------------------------X
UNITED STATES OF AMERICA,        :
                                 :
                                 :              20 CR 452(VM)
          -against-              :                 ORDER
                                 :
NOAH KITCHENS,                   :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     By letter dated September 8, 2020 (see Dkt. 16), the
Government, with the consent of defense counsel, requested an
initial pre-trial conference in the above-referenced matter for
the third week of September, and exclusion of time under the Speedy
Trial Act.

     Subsequently on September 10, 2020, defense counsel submitted
another letter (see Dkt. 17), with consent of the Government,
requesting an adjournment of the pre-trial conference for
approximately 60 days, and consenting to the exclusion of time
under the Speedy Trial Act. It is hereby

     ORDERED that the conference shall be scheduled for November
20, 2020 at 9:00 a.m. In light of the ongoing public health
emergency, the conference will proceed via telephone. The parties
are directed to use the dial-in number 888-363-4749, with access
code 8392198; and it is further

     ORDERED that the time until the conference shall be excluded
from speedy trial calculations. This exclusion is designed to
guarantee effectiveness of counsel and prevent any possible
miscarriage of justice. The value of this exclusion outweighs the
best interests of the defendant and the public to a speedy trial.
This order of exclusion of time is made pursuant to 18 U.S.C. §§
3161(h)(7)(B)(i) & (iv).
       Case 1:20-cr-00452-VM Document 18 Filed 09/11/20 Page 2 of 2




SO ORDERED.

Dated: New York, New York
       11 September 2020


                                       _______________________
                                             Victor Marrero
                                                U.S.D.J.
